

EXHIBIT 10.74


AMENDMENT NO. 14
Dated as of November 1, 2013
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 30, 2001
This AMENDMENT NO. 14 (this “Amendment”) dated as of November 1, 2013 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation, as the
seller (the “Seller”), UGI ENERGY SERVICES, LLC (as successor to UGI Energy
Services, Inc.), a Pennsylvania limited liability company (“UGI”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association (“PNC”), as issuer (together with its successors
and permitted assigns, the “Issuer”) and as administrator (in such capacity,
together with its successors and assigns in such capacity, the “Administrator”).
RECITALS
WHEREAS, the parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of November 30, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”); and
WHEREAS, the parties hereto wish to amend the Agreement as set forth herein;
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:
SECTION 1.Definitions. All capitalized terms used but not otherwise defined
herein are used herein as defined in the Agreement.
SECTION 2.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
(a)    Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “November 1,
2013” where it appears therein with the date “October 31, 2014”.
(b)    The definition of “Purchase Limit” set forth in Exhibit I to the
Agreement is replaced in its entirety with the following:
“Purchase Limit” means (i) at any time on or after November 1, 2013 and prior to
but excluding June 2, 2014, $150,000,000 and (ii) at any time on and after June
2, 2014, $75,000,000, in each case, as such amount may be subsequently reduced
pursuant to Section 1.1(b) of the Agreement; provided, that any such reduction
of the Purchase Limit then in effect pursuant

 
 
 




--------------------------------------------------------------------------------



to clauses (i) or (ii) above, as applicable, shall automatically and permanently
reduce the amount of the Purchase Limit set forth in such other clauses above in
the same proportion as the percentage of the reduction of the Purchase Limit
then in effect. References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit minus the then outstanding Capital.
SECTION 3.    Certain Representations, Warranties and Covenants. Each of the
Seller, UGI and the Servicer, as to itself, hereby represents and warrants that:
(a)    the representations and warranties of such Person contained in Exhibit
III to the Agreement (as amended hereby) are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date);
(b)    the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its organizational powers and have been duly
authorized by all necessary organizational action on its part, and this
Amendment and the Agreement (as amended hereby) are its valid and legally
binding obligations, enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization or other similar laws affecting
the enforcement of creditors’ rights generally; and
(c)    no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment.
SECTION 4.    Effectiveness. This Amendment shall become effective as of the
date hereof provided that the Administrator shall have received (a) counterparts
of this Amendment (whether by facsimile or otherwise), executed and delivered by
each of the parties hereto, (b) a certificate of the Secretary or Assistant
Secretary of UGI and the Seller certifying the names and true signatures of its
officers who are authorized to sign this Amendment and the other Transaction
Documents and (c) certified copies of the resolutions of the Board of Managers
of UGI and the Seller authorizing the execution, delivery and performance by UGI
and the Seller, of this Amendment and the Agreement.
SECTION 5.    References to Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.
SECTION 6.    Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

 
2

 




--------------------------------------------------------------------------------



SECTION 7.    No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.
SECTION 8.    Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTION
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
SECTION 9.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 10.    Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
SECTION 11.    Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 12.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
[Signature Pages Follow]



 
3

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
ENERGY SERVICES FUNDING CORPORATION




By: ____________________________
Name:    Angela K. Rodriguez
Title:    Assistant Treasurer




UGI ENERGY SERVICES, LLC




By: ____________________________
Name:    Angela K. Rodriguez
Title:    Vice President and Chief Financial Officer

        
S-1    Amendment No. 14 to
Receivables Purchase Agreement (UGI)

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as Issuer and Administrator




By:__________________________________
Name:    
Title:    



        
S-2    Amendment No. 14 to
Receivables Purchase Agreement (UGI)